Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 March 2021.
	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua Dingott (UReg No. 69540) on 12 April 2021.
	Please amend line 10 of claim 18 to recite 
--wherein in the executable logic is further configured, during a sweeping--
	ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…creating a node to associate with the first free memory chunk, wherein creating the node comprises removing a first memory region from a second free memory chunk and storing the node in the first memory region; and during a sweeping phase of the garbage collected system:... recognizing, despite determining that the root pointer points to the node, the first memory region as free memory based at least in part on determining that the node information is absent from the node.”
[Claim 2-13 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

 recognize, despite determining that the root pointer points to the node, the first memory region as free memory based at least in part on determining that the node information is absent from the node.” 
[Claim 15-17 indicated allowable by virtue of depending from and incorporating the subject matter of claim 14.]

(Claim 18) “…wherein the node creator is configured to create a node to associate with the first free memory chunk, wherein creating the node comprises removing a first memory region from a second free memory chunk and storing the node in the first memory region, and wherein the executable logic is further configured, during a sweeping phase of the garbage collected system, to:… recognize, despite determining that the root pointer points to the node, the first memory region as free memory based at least in part on determining that the node information is absent from the node.” 
[Claim 19-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 18.]


Applicants’ arguments filed 24 March 2021 have been carefully and fully considered and are persuasive. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 
	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.